Case 1:20-cv-01414-WJM-MEH Document 24 Filed 07/29/21 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

  Civil Action No. 20-cv-1414-WJM-MEH

  OAKLEY, INC.,

         Plaintiff,

  v.

  MARIA FRANCISCA LY,

         Defendant.


         ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT


         This matter is before the Court on Plaintiff Oakley, Inc.’s (“Oakley”) Motion for

  Default Judgment (“Motion”) (ECF No. 22) against Defendant Maria Francisca Ly. For

  the following reasons, the Motion is granted.

                                      I. BACKGROUND

         This trademark infringement action arises out of Ly’s allegedly unauthorized use

  of Oakley’s logo on sunglasses that she markets and sells at her places of business.

  (ECF No. 1.) Specifically, Oakley alleges that Ly intended to lead consumers to believe

  that her counterfeit products were Oakley brand. (Id. ¶¶ 28–32.)

         Oakley is a manufacturer, distributor, and retailer of eyewear, apparel, footwear,

  outerwear, and accessories. (Id. ¶ 6.) It holds several United States Federal

  Trademark Registrations which it affixes to various products that it carries. (Id. ¶ 10;

  ECF No. 22-1 at 12–19.)
Case 1:20-cv-01414-WJM-MEH Document 24 Filed 07/29/21 USDC Colorado Page 2 of 8




         Ly operates two retail jewelry and accessory stores in Colorado. (ECF No. 1

  ¶ 5.) On April 10, 2020, an investigator employed by Oakley visited Ly’s store location

  at the Plaza Latina Mall in Denver and observed sunglasses bearing Oakley

  trademarks. (Id. ¶ 16.) The investigator purchased a pair of the sunglasses for $60.

  (Id. ¶ 17.) On April 11, 2020, the investigator visited Ly’s second retail location in

  Thornton, Colorado, and observed sunglasses with Oakley’s trademarks for sale there

  as well. (Id. ¶ 18.) He purchased a pair for $80. (Id. ¶ 19.) Thereafter, Oakley

  inspected the two products and determined that they were counterfeit. (Id. ¶¶ 20–21.)

         Oakley initiated this action on May 18, 2020. (Id.) It brings a claim for trademark

  counterfeiting in violation of the Lanham Act, 15 U.S.C. §§ 1051, et seq. (Id.) Oakley

  served Ly with process on May 20, 2020. (ECF No. 11.)

         After Ly failed to appear or otherwise defend this action, Oakley obtained the

  Clerk’s Entry of Default on July 2, 2020. (ECF No. 19.) Oakley filed its Motion on

  November 4, 2020. (ECF No. 22.) Oakley seeks a permanent injunction prohibiting

  Ly’s further infringement on its trademarks, and statutory damages totaling $600,000.

  (Id. at 10.)

                                    II. LEGAL STANDARD

         Default must enter against a party who fails to appear or otherwise defend a

  lawsuit. Fed. R. Civ. P. 55(a). Default judgment must be entered by the Clerk of Court

  if the claim is for “a sum certain”; in all other cases, “the party must apply to the court for

  a default judgment.” Fed. R. Civ. P. 55(b)(2). Default judgment is typically available

  “only when the adversary process has been halted because of an essentially

  unresponsive party,” in order to avoid further delay and uncertainty as to the diligent



                                                2
Case 1:20-cv-01414-WJM-MEH Document 24 Filed 07/29/21 USDC Colorado Page 3 of 8




  party’s rights. In re Rains, 946 F.2d 731, 732–33 (10th Cir. 1991) (internal quotation

  marks and citation omitted).

                                        III. ANALYSIS

         Before granting a motion for default judgment, the Court must ensure that it has

  subject-matter jurisdiction over the action and personal jurisdiction over the defaulting

  defendant. See Williams v. Life Sav. & Loan, 802 F.2d 1200, 1202–03 (10th Cir. 1986).

  Next, the Court should consider whether the well-pleaded allegations of fact—which are

  admitted by the defendant upon default—support a judgment on the claims against the

  defaulting defendant. See Fed. Fruit & Produce Co. v. Red Tomato, Inc., 2009 WL

  765872, at *3 (D. Colo. Mar. 20, 2009) (“Even after entry of default, however, it remains

  for the court to consider whether the unchallenged facts constitute a legitimate basis for

  the entry of a judgment.”).

  A.     Jurisdiction

         The Court finds it has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331

  because Oakley’s trademark claim arises under federal law. (ECF No. 1.)

         Oakley alleges that Ly is a resident of Adams County, Colorado. (Id. ¶ 5.)

  Additionally, Oakley properly served Ly in Colorado. (ECF No. 11.) Accordingly, the

  Court properly exercises personal jurisdiction over Ly. See Dallas Buyers Club, LLC v.

  Cordova, 81 F. Supp. 3d 1025, 1032 (D. Colo. 2015).

  B.     Trademark Counterfeiting Liability

         The Lanham Act defines a counterfeit mark as “a spurious mark which is identical

  with, or substantially indistinguishable from, a registered mark.” 15 U.S.C. § 1127. To

  prevail on a counterfeiting claim under the Lanham Act, a plaintiff must show that: (1)



                                               3
Case 1:20-cv-01414-WJM-MEH Document 24 Filed 07/29/21 USDC Colorado Page 4 of 8




  the defendant infringed a registered trademark in violation of 15 U.S.C. § 1114; and (2)

  the defendant intentionally used the mark knowing it was a counterfeit as the term

  counterfeit is defined in 15 U.S.C. § 1116. See Otter Prods., LLC v. Fisch Enter., Inc.,

  2019 WL 7290937, at *4 (D. Colo. Oct. 3, 2019). Section 1114 prohibits the

  unauthorized use “in commerce any reproduction, counterfeit, copy, or colorable

  imitation of a registered mark: which is likely to cause confusion, or to cause mistake, or

  to deceive.”

         First, Oakley attaches photographs of the infringing products to its Complaint as

  well as scans of its registered trademarks to its Motion. (ECF No. 1 at 5–7; ECF No.

  22-1 at 12–17.) Comparing images of Oakley’s registered trademarks to the allegedly

  infringing products, the marks appear virtually identical. (ECF No. 1 at 5–7; ECF No.

  22-1 at 12–17.) Considering the similarity of the marks and given that the infringing

  logo involved the same class of products—namely, sunglasses—Oakley has

  established that Ly infringed on its trademark and satisfied the first prong of the

  analysis. See Idaho Potato Comm’n v. G & T Terminal Packaging, Inc., 425 F.3d 708,

  721 (9th Cir. 2005) (finding counterfeiting where defendant purchased bags bearing

  plaintiff’s mark and used them to package its own potatoes after its license to use the

  mark had expired).

         Second, a court may infer that infringement is willful based on a defendant’s

  failure to respond or otherwise defend an action. See Salba Corp. v. X Factor Holdings,

  LLC, 2015 WL 5676690, at *2 (D. Colo. Sept. 28, 2015) (granting default judgment in

  trademark case and reasoning that the defendant had admitted by its default that its

  infringement was willful). Further, “[t]he similarity between two marks is an important



                                               4
Case 1:20-cv-01414-WJM-MEH Document 24 Filed 07/29/21 USDC Colorado Page 5 of 8




  factor in trademark infringement analysis because one’s adoption of a mark similar to a

  preexisting mark not only bears independently upon the likelihood of confusion, but also

  may support an inference that one intended to draw upon the reputation of the

  preexisting mark.” Vail Assocs., Inc. v. Vend-Tel-Co., Ltd., 516 F.3d 853, 869 (10th Cir.

  2008). Based on Ly’s failure to defend this action, and the identical appearance of the

  marks, the Court is satisfied that the infringement was intentional. Accordingly, Oakley

  has established Ly’s liability for violation of the Lanham Act and the Court will enter

  judgment in favor of Oakley on its trademark counterfeiting claim.

  C.     Relief

         i.       Permanent Injunction

         The Lanham Act authorizes a court “to grant injunctions, according to the

  principles of equity and upon such terms as the court may deem reasonable . . . .” 15

  U.S.C. § 1116(a). Injunctive relief is “the remedy of choice for trademark and unfair

  competition cases, since there is no adequate remedy at law for the injury caused by a

  defendant’s continuing infringement.” Century 21 Real Estate Corp. v. Sandlin, 846

  F.2d 1175, 1180 (9th Cir. 1988).

         In determining whether to grant injunctive relief, a court considers: (1) actual

  success on the merits; (2) a likelihood of irreparable injury if injunctive relief is not

  granted; (3) a balance of hardships favoring Plaintiff; and (4) whether an injunction will

  advance the public interest. Otter Prods., 2019 WL 7290937, at *7.

         First, as discussed, Oakley’s well-pleaded allegations, deemed admitted by Ly,

  establish that Ly intentionally infringed on its trademarked property; Oakley has

  therefore succeeded on the merits of its counterfeiting claim. Moreover, courts will



                                                 5
Case 1:20-cv-01414-WJM-MEH Document 24 Filed 07/29/21 USDC Colorado Page 6 of 8




  presume the likelihood of irreparable injury, a balance of hardships favoring the plaintiff,

  and advancement of the public interest where well-pled allegations establish liability for

  trademark infringement. See QFA Royalties LLC v. Kanya Enters. Inc., 2011 WL

  744926, at *1–2 (D. Colo. Feb. 24, 2011) (issuing permanent injunction against

  defaulting party in breach of franchise agreement action); Salba, 2015 WL 5676690, at

  *2 (issuing permanent injunction in trademark counterfeiting action); Big O Tires, LLC v.

  Wilke, 2010 WL 1258056, at *2 (D. Colo. Mar. 23, 2010) (same). Accordingly, the Court

  finds that an injunction is appropriate to prevent Ly’s further infringing activities from

  undermining Oakley’s brand reputation and creating confusion.

         ii.    Statutory Damages

         The Lanham Act authorizes damages under statute in the amount of not less

  than $1,000 and not more than $200,000 per counterfeited mark per type of good. 15

  U.S.C. § 1117(c)(1). Oakley contends that Ly is liable for the counterfeiting of six

  trademarks on a per mark per type of good basis. Specifically, Oakley identifies two

  pairs of sunglasses that its investigator purchased, four marks used across the two

  pairs, and three types of goods per pair: frames, lenses, and tags. (ECF No. 22-1 at 7.)

         The Court is dubious that a single pair of glasses constitutes three separate

  types of goods due to its components, and Oakley cites no authority supporting its

  argument on this point. The Court therefore concludes that a pair of sunglasses

  constitutes a single type of good. Chanel, Inc. v. Pu, 2009 WL 722050, at *9–10 (D.

  Kan. Mar. 18, 2009) (identifying handbags, wallets, key chains and eyeglass frames as

  four types of goods and awarding $7500 per trademark counterfeited); see also

  Villanueva v. Acct. Discovery Sys., LLC, 77 F. Supp. 3d 1058, 1075 (D. Colo. 2015)



                                                6
Case 1:20-cv-01414-WJM-MEH Document 24 Filed 07/29/21 USDC Colorado Page 7 of 8




  (“Although upon default the factual allegations of a complaint relating to liability are

  taken as true, those allegations relating to the amount of damages suffered ordinarily is

  not.” (quoting Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722 F.2d

  1319, 1323 (7th Cir. 1983))).

         Oakley further fails to provide a basis for requesting $100,000 for each

  counterfeited mark. The Court finds that in the circumstances of this case an award of

  $100,000 per counterfeited mark would be wildly excessive, and that $5,000 per

  counterfeited mark more appropriately represents the damage to Oakley. The Court

  finds that this reduced amount will also adequately deter Ly’s further infringement,

  particularly considering the imposition of the permanent injunction in addition to such

  damages. Oakley is therefore awarded $20,000 in statutory damages, representing

  $5,000 per counterfeited mark per type of good.

                                       IV. CONCLUSION

         For the reasons set forth above, the Court ORDERS as follows:

  1.     The Motion (ECF No. 22) is GRANTED;

  2.     The Clerk shall enter judgment in favor of Plaintiff Oakley and against Defendant

         Ly in the amount of $20,000;

  3.     Ly is PERMANENTLY ENJOINED from:

         a.     Manufacturing, importing, advertising, marketing, promoting, supplying,

                distributing, offering for sale, or selling any products which bear the

                Oakley trademarks, or any other mark or design element substantially

                similar or confusing thereto; or




                                                7
Case 1:20-cv-01414-WJM-MEH Document 24 Filed 07/29/21 USDC Colorado Page 8 of 8




        b.     Engaging in any other activity constituting unfair competition with Oakley,

               or acts and practices that deceive consumers, the public, and/or trade,

               including without limitation the use of designations and design elements

               associated with Oakley;

  4.    The Clerk shall terminate this case; and

  5.    Oakley shall have its costs upon the filing of a bill of costs in accordance with the

        procedures under Federal Rule of Civil Procedure 54(d) and District of Colorado

        Local Civil Rule 54.1.


        Entered at Denver, Colorado this 29th day of July, 2021 at 12:15 p.m.
        Mountain Daylight Time.

                                                   BY THE COURT:



                                                   ______________________
                                                   William J. Martinez
                                                   United States District Judge




                                              8
